Decision on urgent procedure
The Council is requesting the application of the urgent procedure with regard to the proposal for a Council regulation amending Council Regulation (EC) No 639/2004 on the management of fishing fleets registered in the Community outermost regions C6-0295/2006.
Who will speak on behalf of the Committee on Fisheries?
(ES) Mr President, I am speaking on behalf of the Committee on Fisheries in the absence of its chairman, Mr Morillon, in order to support this Council request for urgent procedure. We are talking about approving, as you have said, and as the Commission proposes, the amendment of Regulation (EC) No 639/2004 on the management of fishing fleets.
The fisheries sector in the outermost regions is suffering a structurally precarious situation. The Council's approval of the Regulation on the European Fisheries Fund was accompanied by a joint statement by the Council and the Commission in support of these regions, extending until 31 December 2006 the derogations regarding the possibility of granting State aid for the renewal of the fishing fleets registered in those regions.
Although the extension ends in two months' time, the Regulation has not been able to enter into force due to the slow pace of the process for adopting decisions within Community legislation. Our committee is in favour of the urgent procedure and urges the Commission and the Member States to adopt the measures necessary to ensure that the sector can receive the aid without delay.
(Parliament agreed to the urgent procedure)
This item is therefore included in next Thursday's Voting Time at 11.30 a.m. and the time limit for presentation of amendments is tomorrow Wednesday at 10.00 a.m.